

Exhibit 10.3.I


FIRST AMENDMENT
Dated March 4, 2020
TO RESTRICTED STOCK UNIT AWARD AGREEMENT
OF
RICHARD S. EISWIRTH, JR.




The Restricted Stock Unit Award Agreement (the “RSU Agreement”) of Richard S.
Eiswirth, Jr. dated January 23, 2019 related to restricted stock units granted
to him on that date by the Compensation Committee of the Board of Directors of
Alimera Sciences, Inc. (the “Company”) shall be and hereby is amended as
follows:


1.
The following section of the RSU Agreement is deleted in its entirety:

Withholding Taxes
Unless you elect prior to March 31, 2017, which election must be made on a
Permissible Trading Day, to satisfy Withholding Taxes through any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company or an Affiliate; or (ii)
tendering a cash payment to the Company (which may be in the form of a check,
electronic wire transfer or other method permitted by the Company), then to the
greatest extent permitted under the Plan and applicable law, applicable
Withholding Taxes will be satisfied through the mandatory sale of a number of
the shares subject to the Award and the remittance of the cash proceeds of such
sale to the Company, pursuant to a “same day sale.” You authorize the Company to
make payment from the cash proceeds of this sale directly to the appropriate
taxing authorities in an amount equal to the Withholding Taxes. It is the
Company’s intent that the mandatory sale to cover Withholding Taxes imposed by
the Company on the Participant in connection with the receipt of this Award
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act
and be interpreted to comply with the requirements of Rule 10b5-1(c).

If, for any reason, such “same day sale” commitment does not result in
sufficient proceeds to satisfy the Withholding Taxes, the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by




--------------------------------------------------------------------------------




the Company or an Affiliate; or (ii) causing you to tender a cash payment (which
may be in the form of a check, electronic wire transfer or other method
permitted by the Company). Unless the tax withholding obligations of the Company
and/or any Affiliate are satisfied, the Company shall have no obligation to
deliver to you any Common Stock. Withholding Taxes shall be equal to the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.




2.
The above section of the RSU Agreement is replaced in its entirety by the
following section:



Withholding Taxes
The Company shall deduct and withhold, from the number of shares of the
Company’s Common Stock (“Shares”) to which you are entitled upon vesting of your
units, the number of Shares, valued at the closing price of the Shares on the
Nasdaq Global Market on the date of delivery of the Shares, that is equal in
value to the withholding tax obligations that arise in connection with the
vesting of your units and the related delivery of Shares to you. The number of
Shares so withheld shall be determined in good faith by the Company in
compliance with the Plan and applicable law. If and to the extent that the value
of the withheld Shares as so determined is insufficient to satisfy the
withholding tax obligations in full, you agree to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. If you fail to make such tax payments as required, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to you all federal, state and local taxes of
any kind required by law to be withheld with respect to the Shares delivered to
you. Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains your responsibility, and the Company makes no representation or
undertakings regarding the treatment of any Tax-Related Items in connection with
the award, vesting or settlement of the units.





3.
Except as amended hereby, the RSU Agreement remains in effect.



* * * * * * * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Restricted Stock Unit Award Agreement as of the date first set forth above. The
officer signing on behalf of the Company below was duly authorized by the
Compensation Committee of the Board of Directors.




ALIMERA SCIENCES, INC.




By:        
Name:         
Title:        








    
Richard S. Eiswirth, Jr.








